Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
1.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           The application has been amended as follows:
           In the Specification:
           (1) In paragraph [063], line 11, after “2017/0334077”, --(now U.S. Patent No. 10,654,180)-- has been added.
           (2) In paragraph [063], line 12, after “16/380,641”, --(now U.S. Patent No. 10,882,197)-- has been added.
           (3) In paragraph [064], line 20, after “2017/0334077”, --(now U.S. Patent No. 10,654,180)-- has been added.
           (4) In paragraph [064], line 21, after “16/380,641”, --(now U.S. Patent No. 10,882,197)-- has been added.
           (5) In paragraph [089], line 3, after “2017/0334077”, --(now U.S. Patent No. 10,654,180)-- has been added.
           (6) In paragraph [089], line 4, after “16/380,641”, --(now U.S. Patent No. 10,882,197)-- has been added.
            In the Claims:
           (1) In claims 7, 8, 16 and 17, line 2, “type” has been deleted.
           (2) In claim 18, line 3, after “respective”, --one of the-- has been added.
           (3) In claim 18, line 3, “pin” has been changed to --pins--.
           (4) Claim 19 has been canceled.
2.        Authorization for this examiner’s amendment was given in an interview with Mr. Brandon Johnson on November 8, 2021.

Claim Interpretation
Claim limitations “mating features” … allow the blade to be coupled to and removed from the blade retention member … and … cause the first and second side portions of the blade retention member to interlock such that the blade and the first and second side portions of the blade retention member are prevented from moving vertically relative to each other (cited in claims 3 and 10), and “the mating features” 

Reasons for Allowance
Claims 1-9 are allowable over the prior art of record because none of the prior art of record taken alone or in combination thereof shows or fairly suggests the claimed folding knife (100).  Specifically, the structural interrelationship between the handle, the pivot mechanism, the blade retention member, and the replaceable blade is not shown or made obvious by the prior art of record or any combination thereof.
Claims 10, 13-18 and 20 are allowable over the prior art of record.  The most relevant reference is U.S. Patent No. 6,134,788 which shows a folding knife as set forth on pages 4-5 of Office action mailed on 7/23/2021.  However, in the ‘788 patent, first and second side portions of the blade retention member (30) positioned on opposite sides of the blade (80, see Fig.3) do not comprise mating features for allowing the blade (80) to be coupled to and removed from the blade retention member (30).  The coupling between the blade (80) and the blade retention member (30) is achieved by the interaction between a push pin (60) and a latch member (50, see Figs.3-4).      

Remarks
Mr. Brandon Johnson acknowledges the above claim interpretation under 35 U.S.C. 112(f).

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724